Citation Nr: 0912233	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-00 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether the 
claim should be granted.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which, 
found that new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for PTSD 
and denied entitlement to service connection for PTSD.      

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was initially 
denied in an unappealed September 1984 rating decision; the 
claim was most recently denied in an October 2001 rating 
decision. 

2.  Evidence received since the October 2001 rating decision 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.  

3.  The Veteran has current PTSD due to an in-service 
stressor that has been corroborated by credible evidence.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  PTSD was incurred as a result of active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  


Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

The Veteran was denied entitlement to service connection for 
PTSD in an October 2001 unappealed rating decision.  The RO 
determined that the evidence of record, which included the 
Veteran's service medical records, a December 1991 VA 
examination, treatment records from a private doctor, and VA 
medical center (VAMC) treatment records from 1997 to 2001, 
did not establish a valid clinical diagnosis of PTSD, 
credible supporting evidence that the claimed in-service 
stressor occurred, or a link between current symptomatology 
and the stressor.  The subsequently received evidence 
includes a July 2002 VA psychological examination diagnosing 
PTSD, a December 2004 VA psychological examination, a U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
report verifying that the November 1966 event claimed as the 
stressor occurred, and VAMC records from May 2001 to July 
2004 showing treatment for PTSD.  This evidence is clearly 
new and material and reopening of the claim is in order. 

Reopened Claim

The RO has adjudicated the Veteran's claim on the merits 
after finding new and material evidence in a December 2004 
rating decision.  Therefore, the Veteran is not prejudiced by 
the Board's consideration of his claim on that basis.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.)(1994)(DSM IV); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptoms and an in-service stressor.  If the evidence 
established that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  This rule was 
subsequently codified at 38 C.F.R. § 3.304(f).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred PTSD as a result of an 
in-service stressor that occurred in the Demilitarized Zone 
(DMZ) in Korea in 1966.  The Veteran contends that after his 
unit left for patrol without him, he heard an ambush of the 
vehicle via the radio and listened as members of his unit 
were injured and killed.  

While service treatment records are negative for a diagnosis 
of PTSD, the Veteran noted nervous troubles at his November 
1968 separation examination.

VA treatment records dated in December 1996 and January 1997 
contain assessments of bipolar disorder.

The Veteran's post-service treatment records show that PTSD 
was first noted in a VAMC psychological consultation in 
August 2001.  The Veteran endorsed symptoms of nightmares, 
flashbacks, daily hypervigilance, intrusive thoughts, rage, 
and trouble sleeping.  He was diagnosed as having impulse 
control disorder by history, a history of crack, heroin and 
alcohol dependence, and a personality disorder not otherwise 
specified with possible narcissistic, histrionic, and 
antisocial features.  

The Veteran received a VA PTSD evaluation through a PTSD 
program over the course of three days in 2002, during which 
numerous tests, including the Combat Exposure Scale (CED), 
Mississippi Scale for Combat-Related PTSD, Davidson Trauma 
Scale (DTS), Alcohol Use Disorders Test (AUDIT), and Beck 
Depression Inventory (BDI), were performed.  The Veteran was 
then evaluated using the Clinician Administered PTSD Scale 
(CAPS) according to the DSM IV guidelines in June 2002. 

During this VA examination, the Veteran discussed his 
military, social, occupational, and psychiatric history.  He 
reported that he experienced flashbacks, nightmares, and 
intrusive thoughts related to the 1966 stressor several times 
a week.  He also described having trouble falling and staying 
asleep, difficulty concentrating, severe hypervigilance, and 
a strong startle reaction several times a week.  He admitted 
to suicidal and homicidal ideation as well as irritability 
and anger often leading to periods of physical violence.  

The Veteran also explained that he had lost interest in 
social events since his return from active duty service.  He 
stated that he had no friends, lived alone, and felt distant 
and estranged from most people.  His first and only marriage 
ended after four months in 1969.  He explained that his wife 
was afraid of him due to his nightmares and aggressive 
behavior. 

The examiners found that the Veteran demonstrated severe 
occupational impairment due to PTSD symptoms.  The Veteran 
reported that he had had as many as 25 jobs since being 
discharged from the military, the longest lasting for 5 
months.  He described having difficulty getting along with 
co-workers and supervisors, difficulty concentrating, and 
being unable to control aggressive behavior at work.  As a 
result he had been fired from multiple jobs and had last 
worked 7 years prior to the examination.  
 
Based on the results of this testing and the CAPS clinical 
interview, the Veteran was diagnosed as having PTSD and 
impulse control disorder not otherwise specified.  The 
examiners noted that the Veteran's PTSD was chronic and 
severe, related to his active duty service, and had caused 
him severe occupational and social impairment.  

In December 2003, the Veteran received a PTSD screening at 
the VAMC.  He reported that he had experienced a stressor and 
as a result had experienced repeated memories, thoughts and 
images of the stressful event, had felt distant and cut off 
from other people and had been super alert, watchful, and on 
guard.  The VA examiners concluded the Veteran's screening 
was positive for PTSD.  

VA outpatient treatment records dated from December 2003 to 
April 2004 show psychiatric assessments and diagnoses other 
than PTSD, although it was noted, incorrectly, on one 
occasion that previous PTSD screenings had been negative.

The RO ordered a VA examination in December 2004.  The 
Veteran again reported the same information about the ambush 
in 1966 and described the same symptoms as he had in previous 
examinations.  The Veteran reported that he had nightmares 
and intrusive thoughts, did not socialize, felt detached and 
estranged from others, was irritable, anxious and easily 
startled, and had sleep disturbance.  

The examiner stated that the Veteran had no trouble recalling 
the 1966 stressor, was not emotionally numb, and did not have 
a sense of a foreshortened future.  Without further 
explanation, the examiner concluded that while some of the 
Veteran's symptoms were consistent with PTSD, the Veteran did 
not meet the DSM IV criteria for PTSD.

Analysis

The July 2002 VA examiners diagnosed the Veteran with PTSD 
after conducting extensive psychological testing and provided 
thorough and detailed explanations of the findings.  
Furthermore, the July 2002 PTSD diagnosis was supported by a 
positive PTSD screening in December 2003.  

The July 2002 and December 2003 examinations are at least as 
probative as the December 2004 examination.  The 2004 
examiner did not conduct any psychological testing and did 
not elaborate on his conclusion that the Veteran did not have 
PTSD despite the fact that he had symptoms consistent with 
PTSD and did not address the July 2002 PTSD diagnosis or the 
positive 2003 PTSD screening.  The previous screenings did 
not discuss the other psychiatric diagnoses.  Therefore, the 
evidence is in equipoise as to whether the Veteran meets the 
criteria for a diagnosis of PTSD.  Resolving reasonable doubt 
in his favor, the evidence supports a finding that he has a 
current diagnosis of PTSD.

Service connection for PTSD also requires credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 4.125(a).  Upon request by the RO, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
submitted a stressor verification report in November 2004.  
The report stated that the Veteran's unit was in fact on 
patrol near the DMZ in 1966 when an ambush occurred, 
resulting in six men wounded in action and six deaths.  The 
Veteran had reported that the radio he had was not working 
and, after going to get another, he realized that his unit 
had left without him.  The report confirmed that the 
Veteran's company had been combined with another unit due to 
communication trouble and that the patrol left without the 
Veteran.  Therefore, there is credible supporting evidence 
that the Veteran's claimed in-service stressor occurred. 

Finally, service connection for PTSD requires a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  The July 2003 VA examination 
confirmed military-related PTSD.  Among the military 
experiences that were discussed, the Veteran's symptoms were 
attributed specifically to the verified 1966 stressor.  
Furthermore, the Veteran has consistently stated that his 
symptoms began after that event and has consistently reported 
that his flashbacks, nightmares, and intrusive thoughts 
involve the confirmed stressor.

As the record contains both lay and medical evidence linking 
the Veteran's current PTSD to his active service, the Board 
finds that the preponderance of evidence is in favor of the 
claim, and it is therefore, granted.  38 U.S.C.A. § 5107(b).  







							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received; the claim for 
entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


